Exhibit 99.1 InvestorContact: Michael J. Culotta Executive Vice President and Chief Financial Officer (615) 221-3502 QUORUM HEALTH CORPORATION ANNOUNCES FIRST QUARTER 2 BRENTWOOD, Tenn. (May 15, 2017) – Quorum Health Corporation (NYSE: QHC) (the “Company”) today announced its operating and financial results for the three months ended March 31, 2017. Net operating revenues for the three months ended March 31, 2017 decreased $22.0 million to $527.6 million, compared to $549.6 million for the same period in 2016, a 4.0% decrease. The $22.0 million decrease was primarily attributable to a $12.8 million decrease in net operating revenues resulting from the two hospitals divested in December 2016 and an $11.0 million decrease resulting from the Company’s inability to accrue in the 2017 period for the California Hospital Quality Assurance Fee (“HQAF”) program revenues for the 2017 to 2019 program period pending approval by Centers for Medicare and Medicaid Services (“CMS”). Excluding the hospitals divested in 2016, the provision for bad debts increased $2.2 million, primarily due to an increase in higher deductible and co-pay plans. For the three months ended March 31, 2017 compared to the same period in 2016, the Company experienced a payor shift from Medicaid and managed care payors to Medicare and self-pay payors. Net loss attributable to Quorum Health Corporation for the three months ended March 31, 2017 was $(27.6) million, or $(0.99) per share, compared to $(5.0) million, or $(0.18) per share, for the same period in 2016. The net loss for the three months ended March 31, 2017 was negatively impacted by a $3.5 million decrease resulting from the two hospitals divested in December 2016, an $8.3 million decrease, net of provider taxes, related to the California HQAF program and $3.3 million of impairment charges related to the hospitals reclassified as held for sale in the 2017 period. The Company’s 2016 results for the same period had no comparable impairment charges. On a same-facility basis, the Company’s operating results for the three months ended March 31, 2017 reflect a 2.0% decrease in admissions and a 0.8% decrease in adjusted admissions compared to the same period in 2016. Excluding the impact of leap day in February 2016, same-facility admissions decreased 0.6% and adjusted admissions increased 0.4% for the three months ended March 31, 2017 compared to the same period in 2016. Adjusted EBITDA for the three months ended March 31, 2017 was $26.1 million, compared to $56.2 million for the same period in 2016. The two hospitals divested in December 2016, in addition to one hospital divested on March 31, 2017, negatively impacted EBITDA by $0.7 million and $3.4 million for the three months ended March 31, 2017 and 2016, respectively. Adjusted EBITDA was negatively impacted by the Company’s inability to accrue for the California HQAF program in the 2017 period pending CMS approval, as stated above. Adjusted EBITDA for the three months ended March 31, 2016 included $8.3 million related to this program. As a result, Adjusted EBITDA, Adjusted for Divestitures, was $26.8 million and $59.6 million for the three months ended March 31, 2017 and 2016, respectively. The Company had combined proceeds from these three divestitures of $18.0 million, which was utilized to pay down the Company’s term loan under its credit facility.
